internal_revenue_service number release date index number --------------------------- ------------------------- ------------------------- ----------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b02 plr-115993-07 date date legend x ----------------------------------------------------- ------------------------------ y ------------------------------------ a ------------------- b ------------------------- n --------- state1 ------------- state2 ------------- date1 --------------------------- date2 ------------------- date3 ------------------------- dear ------------- this responds to a letter dated date and subsequent correspondence submitted on behalf of x by its authorized representative requesting relief pursuant to sec_1362 of the internal_revenue_code plr-115993-07 the information submitted states that x was incorporated under the laws of state1 on date1 and elected to be treated as an s_corporation effective date1 at the time of this election the stock of x was held equally by two individuals a and b on date2 b purchased all of the n shares held by a also on date2 b sold n shares of x to y a limited_liability_company formed under the laws of state2 and classified as a partnership for federal tax purposes at the time of transfer y was an ineligible s_corporation shareholder thereby terminating x’s election as an s_corporation on date2 at the time of transfer x and b did not realize that y was an ineligible s_corporation shareholder and that the transfer of x stock to y would terminate x’s s_corporation_election under sec_1362 upon discovery of the terminating event y agreed to transfer all of the x stock that it held to its members in the same proportion as their ownership interests in y this transfer of stock from y to its members was completed on date3 x represents that all of the members of y that received transfers of x stock from y on date3 are eligible s_corporation shareholders x represents that the circumstances resulting in the termination of x’s s_corporation_election were inadvertent and were not motivated by tax_avoidance or retroactive tax planning x and its shareholders have agreed to make such adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 will be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that the termination shall be effective on and after the date of cessation sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consent or b was terminated under sec_1362 or the secretary determines that the circumstances resulting in such ineffectiveness or termination were plr-115993-07 inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such termination such corporation shall be treated as an s_corporation during the period specified by the secretary based solely upon the information submitted and the representations made we conclude that x’s s_corporation_election terminated on date2 when shares of stock of x were transferred to y we further conclude that the termination was an inadvertent termination within the meaning of sec_1362 pursuant to the provisions of sec_1362 x will be treated as continuing to be an s_corporation on date2 and thereafter provided that x’s s_corporation_election was not otherwise terminated under sec_1362 for other reasons all of x’s shareholders in determining their respective income_tax liabilities during the termination period and thereafter must include their pro_rata share of the separately_stated items of income loss deduction or credit and nonseparately stated computed items of income or loss of x as provided in sec_1366 make any adjustments to stock basis as provided in sec_1367 and take into account any distributions made by x to its shareholders as provided in sec_1368 for this purpose the members of y shall be treated as if they directly purchased from b on date2 the n shares of x that had been sold to y on date2 in the same proportion as each member’s ownership_interest in y x and its shareholders including the members of y during the termination period shall make any adjustments as may be necessary for federal tax purposes consistent with this treatment if x or its shareholders fail to treat themselves as described above this ruling is null and void except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed regarding whether x otherwise qualifies as a small_business_corporation under sec_1361 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-115993-07 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely j thomas hines branch chief branch passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
